¶41 (partially dissenting) — Glenn and Janice Thompson leased their barn to King Feed & Nutrition Services, Inc. (King Feed), to store hay cut from surrounding properties. The hay spontaneously combusted and the barn burned to the ground. The Thompsons sued King Feed for negligence and a jury awarded $300,000 in damages. At issue on appeal are (1) the jury instruction on the measure of damages and (2) the trial court order awarding attorney fees to the Thompsons under CR 37(c).
Sanders, J.
I. Our Precedent Does Not Distinguish between “Damaged” Property and “Destroyed” Property
¶42 The trial court instructed the jury to award damages that “reasonably and fairly compensate” the Thompsons for the destruction of their barn if the jury found for them.2 12 The instruction included a list of factors for the jury to *465weigh, including the replacement cost of the barn and its value before the fire. However, the instruction did not direct the manner in which the factors were to be weighed and was therefore contrary to precedent.
¶43 The early case of Burr v. Clark, 30 Wn.2d 149, 190 P.2d 769 (1948), considered the proper measure of damage for injury to real property. In Burr the defendants’ employee caused the plaintiffs’ furnace boiler to explode while attempting to repair their residential heating system. Thereafter the plaintiffs hired a heating contractor who determined the boiler had to be replaced “as it was impossible during the war years to get the parts required for the repair of the old boiler.” Id. at 154. The plaintiffs sued the defendant for negligence seeking to recover the cost of replacing the boiler. The heating contractor testified at trial that “the new boiler was the only one available, of the size necessary for the particular job” and that “the method employed for remedying the situation was the cheapest that could be figured out.” Id. at 157-58. The trial court awarded the plaintiffs damages equal to the cost of purchasing and installing a new boiler.
¶44 On appeal we affirmed and set out the following oft-quoted general rules to measure damage to real property:
In the case of real property, where the injury is only temporary, and the property can he restored to its original condition at a reasonable expense and at a cost less than the diminution in the value of the property, the general rule for the measure of damages is the cost of restoration.
The general rule is well stated in Koyen v. Citizens[’] National] Bank, 107 Neb. 274, 185 N.W. 413 [1921], as follows:
*466“Property such as fences, parts of buildings, and machinery, and furnaces, is capable of being replaced, and the proper measure of damages for the destruction thereof is the cost of restoring or replacing such property. If the property destroyed has no value separate and apart from the realty, the measure of damages for property destroyed is the difference between the value of the real estate before the injury and after the injury. But as to the destruction of property which is a part of the real estate, whose destruction does the realty itself no damage and is capable of being repaired or replaced, the measure is the cost of repairing or restoring the same.”
Id. at 158 (some citations omitted). Burr stated the general rule that the correct measure of damage is the cost of repair or diminution of value, whichever is less.3
*467¶45 Hogland v. Klein, 49 Wn.2d 216, 298 P.2d 1099 (1956), followed this rule, applying it specifically to a destroyed building. In Hogland the plaintiff agreed to move a building for the defendant. The move required the plaintiff to divide the building into two sections. During the course of the move, one of the beams supporting the second section of the building broke and that part of the building was destroyed. The trial court determined that prior to the accident, the value of the damaged portion of the building was $1,000 and that immediately after, the value was $100. Finding the cost of repairing the damaged portion of the building “far exceeded” that portion’s actual value prior to the accident, the trial court awarded the defendant $900, an amount equal to the difference in value of the damaged portion of the building before and after the accident.
¶46 On appeal we quoted favorably the general rule set forth in American Jurisprudence:
“The owner is entitled to recover the entire cost of restoring a damaged building to its former condition unless such cost exceeds its diminution in value as the result of the injury, in which event the recovery must be limited to the amount of such diminution. Under this rule the court should receive evidence both as to the cost of restoring the building and as to the amount of its diminished value, and then adopt as the measure of damages the lesser of the two amounts.”
Hogland, 49 Wn.2d at 220 (emphasis added) (quoting 15 Am. Jur. § 113, at 524). Applying that rule we affirmed.
¶47 Read together, Burr and Hogland establish generally the measure of damage is the cost to repair or restore the building to its former condition or its diminution in value, whichever is less. Hogland, 49 Wn.2d at 220; Burr, 30 Wn.2d at 158. This is especially true where, as was the case in Hogland, the building at issue is destroyed and is uneconomical to repair. See Hogland, 49 Wn.2d at 218.
¶48 Subsequent cases have also applied this formula with little difficulty. In Falcone v. Perry, 68 Wn.2d 909, 416 P.2d 690 (1966), the defendant’s employee negligently allowed a truck to roll down the street into the plaintiff’s *468house, causing extensive damage. 68 Wn.2d at 910. Testimony presented at trial established the house was worth between $4,000 and $6,000 and could be repaired for about $4,400. The value of the real property before the accident was roughly $28,000, and the value after was about $27,600. At trial both parties agreed “the proper measure of damages [was] the cost of repairs to the building, or the diminution in value of the plaintiff’s property, whichever [was] the lesser.” Id. at 911-12. The jury rendered a verdict of $4,095 after being instructed, among other things, that it “ ‘must adopt as the measure of damages the lesser of the two amounts, the cost of repair or the diminution in value.’ ” Id. at 912. On appeal we affirmed the jury’s award, citing favorably both Burr and Hogland.
¶49 In Pepper v. J.J. Welcome Construction Co., 73 Wn. App. 523, 871 P.2d 601 (1994), excessive runoff damaged the Peppers’ land. They sued the developer who was clearing and grading the neighboring land for damages. The trial court applied the “lesser than” rule, but the Court of Appeals disagreed since the damage was to the land itself, not to any structure. However, it noted that “Washington courts have consistently applied the ‘lesser-than’ rule in fixture cases where the damaged real property is affixed to land.” Pepper, 73 Wn. App. at 541. The Pepper court correctly distinguished, as had the Burr court years earlier, between harm to the land itself and harm to improvements on the land. The “lesser than” rule applies in the latter context.
f 50 Despite the clarity of our precedent, the lead opinion makes a logic-defying leap after analyzing these cases. The lead opinion confines the “lesser than” rule to cases where the building is “damaged.” Lead opinion at 457. But if the building is “destroyed” a different rule applies. Nowhere do our cases articulate this distinction, probably because it is illogical and nearly impossible to apply.4 Just how much *469damage must a building sustain before it is “destroyed” rather than merely “damaged”? If a defendant negligently cuts down a tree, causing it to fall on the neighbor’s garage and cave in one side of the building, is it damaged or destroyed? If the defendant negligently sets fire to a building that is severely charred but still standing with some structural integrity, is it damaged or destroyed? The court’s job is reduced to defining where on that elusive continuum one crosses the magical line from “damaged” to “destroyed” with a concomitant change in the measure of damages. Such a distortion is unworkable and will result in future litigants straining to compare their facts to cases in which the measure of damages yielded the most favorable award.
¶51 The lead opinion also ignores the facts of Hogland, in which the building half being moved was “practically demolished.” 49 Wn.2d at 218. Hogland made no effort to distinguish between “damaged” and “destroyed,” but instead simply applied the “lesser than” rule. Burr did the same in the context of a boiler that was completely destroyed and evidence suggested replacement was the cheapest alternative. The lead opinion’s newly minted distinction is without precedent.
¶52 After distorting our case law to avoid its conclusions, the lead opinion does not tell us what the rule is in the context of a “destroyed” building beyond a statement that the general purpose of damages for “ ‘injury to real property is to return the injured party as nearly as possible to the position he would have been in had the wrongful act not occurred.’ ” Lead opinion at 459 (quoting 16 David K. DeWolf & Keller W. Allen, Washington Practice: Tort Law and Practice § 5.2, at 126 (2d ed. 2000)). While useful as a purpose statement, this broad language is no substitute for specific rules carefully formulated and applied over many years.5
*470¶53 Jury instruction 8 is wrong because it misstates the law applicable to the present facts. Here, as in Hogland, the injury at issue is the negligent destruction of a building. At trial, evidence was presented that the cost of replacing the barn was roughly $500,000, and the fair market value of the barn before the fire was between $100,000 and $320,000. The evidence thus established that the barn, like the building in Hogland, had value separate and apart from the real property. Thus, the proper measure of damages under these circumstances is the lesser of the cost to replace the barn or the diminution in value of the property as a result of the fire. See Hogland, 49 Wn.2d at 220. This is precisely the measure of damages proposed instruction D-6 would have instructed the jury to award.* 12***6 Because jury instruc*471tion 8 did not include the diminution in value limitation on damages established in Hogland, it was erroneous.
¶54 The instruction was prejudicial to King Feed. The Thompsons’ appraiser presented evidence at trial that immediately before the fire their barn was worth between $290,000 and $320,000, and therefore the barn “contributed a value of $300,000, more or less, to the Thompson property.” Verbatim Report of Proceedings at 285. However, King Feed’s expert countered by testifying the barn added approximately $100,000 to $110,000 to the value of the Thompsons’ property. In light of the conflicting value estimates, we cannot say jury instruction 8 was harmless because we cannot be sure what the jury would have done had it been properly instructed. Thus, King Feed was prejudiced by jury instruction 8. An error related to a jury instruction will be “reversible error where it prejudices a party.” Hue v. Farmboy Spray Co., 127 Wn.2d 67, 92, 896 P.2d 682 (1995). The case must be reversed and remanded for a new trial.
II. The Trial Court Abused Its Discretion by Awarding Attorney Fees to Thompson under CR 37(c)
¶55 The trial court sanctioned King Feed and awarded attorney fees to the Thompsons under CR 37(c). We reverse the Court of Appeals and vacate the order imposing sanctions on King Feed because the admission requests asked King Feed to admit legal conclusions, which is an improper use of CR 36.* **67
*472¶56 We review a trial court’s decision to impose discovery sanctions under CR 37(c) for an abuse of discretion. Rivers v. Wash. State Conference of Mason Contractors, 145 Wn.2d 674, 684, 41 P.3d 1175 (2002); see also Wash. State Physicians Ins. Exch. & Ass’n v. Fisons Corp., 122 Wn.2d 299, 338-39, 858 P.2d 1054 (1993) (appellate court reviews decision to impose discovery sanctions for an abuse of discretion). A court abuses its discretion if its decision is manifestly unreasonable or based on untenable grounds. Fisons, 122 Wn.2d at 339.
¶57 CR 37(c) provides that if a party fails to admit the truth of a matter requested in a CR 36 request for admission, and the truth of that matter is subsequently proved, upon request, the trial court shall award reasonable expenses and attorney fees incurred in making that proof, unless:
(1) the request was held objectionable pursuant to rule 36(a), or (2) the admission sought was of no substantial importance, or (3) the party failing to admit had reasonable ground to believe the fact was not true or the document was not genuine, or (4) there was other good reason for the failure to admit.
CR 37(c).
¶58 The purpose of CR 36 requests for admission is to eliminate from controversy factual matters that will not be disputed at trial. Santos v. Dean, 96 Wn. App. 849, 861, 982 P.2d 632 (1999); Brust v. Newton, 70 Wn. App. 286, 295, 852 P.2d 1092 (1993); Reid Sand & Gravel, Inc. v. Bellevue Props., 7 Wn. App. 701, 704, 502 P.2d 480 (1972). To that extent, a party is not required to concede either factual matters central to the lawsuit or legal conclusions. Brust, 70 Wn. App. at 295; Puget Sound Nat’l Bank v. St. Paul Fire & Marine Ins. Co., 32 Wn. App. 32, 49, 645 P.2d 1122 (1982); Reid, 7 Wn. App. at 704 (“It is not a proper use of CR 36 to request an adversary to admit, in effect, the truth of the assertion that he should lose the lawsuit.”). But *473CR 36 permits requests for the admission of, among other things, “statements or opinions of fact or the application of law to fact.” CR 36(a). Furthermore, a party who believes a request for admission relates to “a genuine issue for trial or a central fact in dispute may not, on that ground alone, object to the request; he may, subject to the provisions of rule 37(c), deny the matter or set forth reasons why he cannot admit or deny it.” Id.
¶59 The requests for admission at issue here, and Ring Feed’s answers, are as follows:
REQUESTS FOR ADMISSION
1. The defendant negligently stored its hay in the plaintiff’s barn.
RESPONSE: Denied.
2. The defendant’s negligent storage of hay was a proximate cause of the fire that burned the plaintiff’s barn.
RESPONSE: Defendant denies this request for admission because it does not yet have sufficient information upon which to base an informed decision despite reasonable inquiry. Discovery and investigation are continuing.
3. There was no contributory negligence by the plaintiffs which proximately caused or contributed to the start of the fire in their bam.
RESPONSE: Defendant denies this request for admission because it does not yet have sufficient information upon which to base an informed decision despite reasonable inquiry. Discovery and investigation are continuing.
4. The defendant’s negligence was the sole proximate cause of the fire that burned the plaintiff’s barn.
RESPONSE: Denied.
5. There was no contributory negligence or comparative fault by the plaintiffs which proximately caused or contributed to any of their damages as alleged in their Complaint.
*474RESPONSE: Defendant denies this request for admission because it does not yet have sufficient information upon which to base an informed decision despite reasonable inquiry. Discovery and investigation are continuing.
Clerks Papers at 172-73, 126-27.
¶60 Although each of the requests for admission might possibly be characterized as relating to “the application of law to fact,” CR 36(a), they undoubtedly requested King Feed to admit legal conclusions. Together, requests for admission 1, 2, and 4 asked King Feed to admit that it “negligently’ stored hay in the Thompsons’ barn and that such “negligence” was the “proximate cause” of the fire. Negligence and proximate cause are legal conclusions and are matters usually reserved for the jury. Similarly, requests 3 and 5 asked King Feed to admit there was no “contributory negligence” on the part of the Thompsons for the fire. Contributory negligence, like negligence, is a legal conclusion usually reserved for the jury. Although the requests for admission were phrased arguably to characterize them as relating to the application of law to fact under CR 36(a), King Feed’s negligence and liability for the fire are legal conclusions. To that extent, King Feed likely had “other good reason for the failure to admit” the Thompsons’ requests for admission. CR 37(c)(4). Thus, the trial court’s award of attorney fees and expenses against King Feed abused its discretion. We therefore reverse the Court of Appeals and vacate the order imposing sanctions on King Feed.
III. Conclusion
¶61 The lead opinion creates a new and unworkable rule for measuring damages for injury to real property. Its distinction between “damaged” and “destroyed” buildings is misguided and wholly unnecessary. The new rule is confusing and will work considerable mischief in future cases. The Court of Appeals should be reversed and the case should be remanded for a new trial.
*475¶62 While the lead opinion would affirm the sanctions under CR 37(c), we disagree because the Thompsons asked King Feed to admit legal conclusions. Therefore, on this issue the Court of Appeals is reversed and the order imposing sanctions is vacated.
Alexander, C.J., and Madsen and Fairhusrt, JJ., concur with Sanders, J.

 Jury instruction 8 reads in relevant part:
If your verdict is for the plaintiff, then you must determine the amount of money which will reasonably and fairly compensate the plaintiff for such damages as you find were proximately caused by the negligence of the defendant.
If you find for the plaintiff, you should consider the following factors:
1. The value the bam added to the plaintiffs’ property immediately before the fire;
2. The fair market value of the bam;
3. The fair rental value of the bam;
*4654. The reasonable cost to replace the bam if you find:
a. that there is reason personal to the owner for replacing the bam or
b. where there is reason to believe that the plaintiff will replace the bam to its original condition, and you find that the cost of replacing the bam, although it may be greater than the value added to the property by the bam, is not unreasonably disproportionate to the diminution in market value of the property because of the loss of the bam.
Clerk’s Papers (CP) at 99.


 Burr distinguished between injuries to land and to the improvements on the land. If the harm is to the land itself, the next step is to apply the temporary/ permanent rule with its associated measures of damages. Harkoff v. Whatcom, County, 40 Wn.2d 147, 241 P.2d 932 (1952), articulated this standard in the context of a suit for harm to real property from the flooding of the county’s roadside drainage ditch. We stated this rule:
In determining what is the applicable rule for measuring damages in cases like the one before us, one of the first questions is whether the damage to the property is permanent, or whether the property may be restored to its original condition. If the injury is permanent, the general rule applicable is the difference between the market value of the property immediately before the damage and its market value immediately thereafter. If, however, the property may be restored to its original condition the measure of damages is the reasonable expense of such restoration, and in a proper case the loss of use or of income therefrom for a reasonable time pending such restoration.
Id. at 152. The court noted that choosing between these two rules is sometimes difficult: “A study of the foregoing questions will indicate that sometimes it has been difficult to determine which rule to apply to a given situation. In some situations, the cost of repairing the injury may be greater than the diminution in its market value, in which event the courts are inclined to use the latter measure of damages.” Id. at 153.
This temporary/permanent distinction is amply illustrated by case law and treatises. See, e.g., Colella v. King County, 72 Wn.2d 386, 433 P.2d 154 (1967); 16 David K. DeWolf & Keller W. Allen, Washington Practice: Tort Law and Practice § 5.2, at 126-28 (2d ed. 2000). Stated simply, the rule is that if the injury to the real estate (land) is temporary or capable of repair, then the measure of damages is the reasonable cost of repair. But if the injury is permanent or beyond repair, then the measure of damages is the diminution in value of the property. It must be emphasized that the temporary/permanent distinction does not apply to harm to improvements. Compare 22 Am. Jur. 2d Damages §§ 255-57 (2003) with id. §§ 269, 273.


 See supra note 3 for a discussion of the temporary/permanent distinction for harm to the real estate itself. There is no similar distinction for harm to structures.


 The lead opinion also quotes the same treatise for the proposition that the trier of fact may choose the measure of damages. Lead opinion at 459 (quoting 16 DeWolf & Allen, supra, § 5.2, at 126). The authors of the treatise obtained this rule from Tatum v. R&R Cable, Inc., 30 Wn. App. 580, 636 P.2d 508 (1981), *470overruled on other grounds by Beckmann v. Spokane Transit Authority, 107 Wn.2d 785, 733 P.2d 960 (1987), in which the court stated in a footnote: “The trial court believed restoration damages were the proper method; that is within the province of the trier of fact.” Tatum, 30 Wn. App. at 584 n.2. This proposition is true only so far as it does not contradict the general rule for damages articulated by our precedent. The cases cited earlier do not grant the trier of fact the discretion to choose the measure of damages. See, e.g., Pepper, 73 Wn. App. at 541 (holding that the trial court erred by using the wrong rule for measuring damages). The trier of fact determines the amount of damages using the various measures, and then may award replacement damages unless they exceed diminution in value damages, in which case it must award the latter.


 Jury instruction D-6 reads as follows:
If your verdict is for the plaintiff, then you must determine the amount of money which will reasonably and fairly compensate the plaintiff for such damages as you find were proximately caused by the negligence of the defendant.
If you find for the plaintiff your verdict should be the lesser of the following:
1. The reasonable value of necessary replacement of the barn which was destroyed; or
2. The difference between the fair cash market value of the property immediately before the occurrence and the fair cash market value of the unrepaired property immediately after the occurrence.
CP at 82.
The lead opinion rejects this instruction partially because it is based on Washington Pattern Jury Instruction 30.11, see lead opinion at 458, which states:
MEASURE OF DAMAGES—DAMAGE TO PERSONAL PROPERTY-REPAIRS OR DIFFERENCE IN VALUE BEFORE AND AFTER DAMAGE
The lesser of the following:
1. The reasonable value of necessary repairs to any property that was damaged; or
*4712. The difference between the fair cash market value of the property immediately before the occurrence and the fair cash market value of the unrepaired property immediately after the occurrence.
6 Washington Pattern Jury Instructions: Civil 30.11, at 301 (4th ed. 2002). It is irrelevant whether instruction D-6 was based on WPI 30.11; it correctly represents our precedent, and that is enough. State v. Teal, 152 Wn.2d 333, 339, 96 P.3d 974 (2004) (affirming that “jury instructions are sufficient when, read as a whole, they accurately state the law”).


 King Feed also contends it had reasonable grounds not to admit negligence, proximate cause, or that the Thompsons were not contributorily negligent because those were major factual issues central to the lawsuit. If correct this argument would also provide a basis to vacate the sanctions. However, we do not reach this *472claim because we reverse the Court of Appeals on the grounds that the discovery requests asked King Feed to admit legal conclusions.